Case 1:17-cv-00052-IMK-MJA Document 123-7 Filed 07/29/19 Page 1 of 3 PagelD #: 4533

~ IN THE MAGISTRATE COURT OF MONONGALIA COUNTY, WEST VIRGINIA
STATE OF WEST VIRGINIA

 

v Case No. LE -MiUld: De Zt}
Mek betllioe /S-NG1IN- 7389,

O Plaintitt MOTION
The OCefendant
{ State of West Virginia

in the above-styled case hereby moves or requests (hat this court:

CO remove thls case to circult court (if clvi)

CO continue ihe case from the currently scheduled date of

O other (specity): 0 Aer) Chetthip ae 0k LY idle. .
This motion is based upon the follawing grounds: Bite Lil thitcll “tht. hb dieardldead _
he thihypeld.._ petirdddtandia (0 ld ddettna thidh de ; 7
Mid pit hile_ ; Mattes —_ tty he WCA-t gest.

_dtagndel” hey, Gite Lt
) rig dey pl MAL LOL ada? oot:
“pedo, Prtiaati, Bln isi Legale
Signalur’ of party fillng motlon/atiorney for the pa proseculor//, Date

‘NOTICE TO PARTY FILING MOTION: One copy of this motion musi be filed with the court and one copy must be mallad or daliverad
Iby hand lo (he attorneys far all other partlos of lo tho parties themselves II they are nol rapresentod by attorneys,

 

 

 

 

 

 

CERTIFICATE OF SERVICE

i, _ Sait dle , hereby certify that | have served

a copy of the above motion on the attomays for all parties or, if such parties are not represented by atiomeys, to ihe partlas themselvas

on the 7 a day of Mit pall fe , Boyhand C1 by first-class mail to:

Namo and Vitete’ Bes or pariies Served;
Gi Lltiibcal Stings d ,
Ma ALY d/o
Signature Bala

NOTICE TO PARTY RECEIVING MOTION: Contact the magistrate court to sea whelhar the requested action has been granted,
{denied or set for hearing,

 

 

 

RULING.
As a rasult of the hearing on , the motion Is
© Oenled
J2\Granted as requested
0) Granted in the follawing manner;

 

 

“- P-/le Verh? GP Dectonn
Date v /M aglstrate

W Va Code § $0.4-6, Mag. Cly, Rules 8, 0, 12; Mag Crbn Rules 12, 13 WHITE + Court fla
; GREEN ~ Oppating eaunsel of party

EXHIBIT 7
Case 1:17-cv-00052-IMK-MJA Document 123-7 Filed 07/29/19 Page 2 of 3 PagelD #: 4534

v

‘i

ATTACHMENT TO MOTION TO DISMISS WITH PREJUDICE

To effectuate the resolution of Case No. 13-M31M-0674 1, State v. Scott Ballock, by
AAd 12-4 SM- 06729
dismissal of the charges the defendant and the complainant mutually agree as follows:

1. Scott Ballock acknowledges that probable cause existed for West Virginia State Police
to file for the issuance of the warrants in this case pursuant to W.Va, Code §61-3C-14a and §61-
2-9a.

2, Scott Ballock acknowledges communicating via email with Ellen (Ballock) Costlow
after it is alleged that a letter was sent to him asking him to stop such communications to Ellen
Costlow,

3. Scott Ballock agrees to cease, and to not initiate or reinitiate, if applicable, efforts to
affect Elen Costlow’s personal reputation, employment, professional status or workplace
relationships, and he agrees to discourage any other person purporting to act on his behalf to
similarly cease, or not reinitiate any disparagement of Ellen Costlow on social media or other
platforms of public communications, Scott Ballock also agrees to assist in removing any
remaining remnants of disparaging social media postings by taking reasonable steps within his
contro] to rernove these postings, links or other social media communications,

4. Ellen Costlow agrees that she will not communicate any disparaging information or
cammentary to Scott Ballock’s employer or place of employment, or on social media or any
other platforms of public communications.

5. Scott Ballock and Ellen Costlow agree that the Family Court, in which they were
engaged in litigation when the communications giving rise to the misdemeanor charges in this

case occurred, will retain jurisdiction over any lawful matters involving family issues that may

{hL

C
Case 1:17-cv-00052-IMK-MJA Document 123-7 Filed 07/29/19 Page 3 of 3 PagelD #: 4535

arise between the parties in the future. Scott Ballock, who has sole custody of the children,
agrees to inform Ellen Costlow by email of any changes of the children’s address,

6. Scott Ballock agrees not to contact Ellen Costlow by any means or for any reason
other than to notify her by email of hospitalization of either child, or regarding either child

traveling outside of the country.

Bent Qasim 0407 fable hill s-—

Scott Ballock, Defendant Ellen Costlow, Complainant

  

Meo YEE Cs

rosecuting Attorney’s Office
